Motion Granted; Abatement Order filed October 17, 2014




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00641-CV
                                   ____________

                       IN THE INTEREST OF J.A.F., CHILD




                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-01179J

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal. On October 15,
2014, counsel filed a motion to abate the appeal for appointment of new counsel
because a conflict of interest required counsel to withdraw. Accordingly, we enter
the following order.

      We ORDER the judge of the 313th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made, and shall order the trial court clerk to forward a record of the
hearing and a supplemental clerk’s record containing any orders permitting counsel
to withdraw and appointing new counsel. Those records shall be filed with the
clerk of this court on or before October 31, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s order appointing new counsel is filed in this court. This court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.

      It is so ORDERED.



                                        PER CURIAM




Panel consists of Chief Justice Frost and Justices Christopher and Busby.